internal_revenue_service department of the treasury index number washington dc number release date person to contact cc intl-plr-105293-99 date date legend individual a country b country c date d date e year f dear this is in response to the letter of date submitted by individual a’s authorized representative requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that individual a’s loss of long-term_resident status did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination individual a a former long-term_resident of the united_states within the meaning of sec_877 relinquished his u s lawful permanent resident status expatriated as of date d by returning his green card to a u s embassy or consulate in country c or a substantially_similar act the present ruling_request was submitted within one year of date d individual a has been a citizen of country b during all of his life by reason of his birth on date e in country b during year f individual a became a citizen of plr-105293-99 country c which is also the country of birth and citizenship of his wife on the date of individual a’s expatriation his net_worth exceeded the net_worth required under sec_877 sec_877 generally provides that a citizen who loses u s citizenship or a u s long-term permanent resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be subject_to the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long-term permanent resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a former u s citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_98_34 1998_27_irb_30 an eligible former citizen or long term permanent resident will not be presumed to have a principal purpose of tax_avoidance if he submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes individual a is eligible to request a ruling pursuant to notice_98_34 because he falls within one of the categories of individuals described in the notice who are eligible to submit a ruling_request individual a has stated that as of date d he was domiciled and fully subject_to tax on his worldwide income in country c which is the country where his wife was born notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes individual a submitted all the information required by notice_97_19 as modified by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that individual a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 it is further held that individual plr-105293-99 a will not be treated under sec_877 as having as one of his principal purposes of expatriating the avoidance of u s taxes because the information submitted clearly established the lack of a principal purpose to avoid taxes under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to individual a’s u s tax_liability for taxable periods prior to his loss of permanent residence status under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to individual a’s u s income_tax return for the year in which he obtained the ruling whether or not he is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely w edward williams senior technical reviewer office of associate chief_counsel international
